Citation Nr: 1610291	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neurological disability of the right lower extremity. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neurological disability of the left lower extremity.

3.  Entitlement to service connection for a neurological disability of the right upper extremity. 

4.  Entitlement to service connection for a neurological disability of the left upper extremity.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968. 

This appeal comes to the Board of Veterans Appeals (Board) arising from rating actions by the Regional Office (RO) in St. Petersburg, Florida.  In May 2012, the RO denied a claim for an anxiety disorder.  In April 2014, the RO denied claims for service connection for right upper extremity tingling and paresthesias, left upper extremity tingling and paresthesias, "left leg lumbar radiculopathy (previously rated as sciatica, left lower extremity) (claimed as sensory neuropathy)," "sciatica, right lower extremity (also claimed as right upper extremity sensory neuropathy) as secondary to the service connected disability of cold injury residuals," and "cold injury residuals."  

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  To the extent that the RO characterized one of the issues currently on appeal as whether new and material evidence has been presented to reopen a claim of entitlement to service connection for "cold injury residuals," see August 2014 statement of the case, this "issue" solely pertains to a theory of entitlement to service connection for the Veteran's upper and lower extremities.  Therefore, it does not constitute a separate claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  In this decision, the Board has considered the possibility of service connection for all of the upper and lower extremities to include as due to residuals of a cold injury, therefore, this "issue" has not been listed, and will not be analyzed, separately.   

In his appeal (VA Form 9), dated in September 2014, the Veteran requested a personal hearing at the Central Office.  In January 2015, he indicated that he would accept a videoconference hearing in lieu of a hearing at the Central Office.  However, in a statement received in September 2015, the Veteran withdrew his request, and indicated that he desired to have his claim adjudicated.  Accordingly, the Board may proceed.  See 38 C.F.R. § 20.704(e) (2015).  

The issues of entitlement to service connection for a right knee disability as secondary to service-connected right ankle disability, and entitlement to an increased rating for service-connected right ankle disability, currently evaluated as 10 percent disabling, were raised in a statement from the Veteran (VA Form 21-4138), dated in January 2016.  These issues have not been adjudicated by the RO, and are referred to the RO for appropriate action.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a neurological disability of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2012, the Board denied claims for service connection for a cold weather injury affecting the bilateral lower extremities.
 
2.  The evidence received since the Board's December 2012 decision, which denied a claim for service connection for a cold weather injury affecting the bilateral lower extremities, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims.

3.  The Veteran does not have a neurological disability of the right upper extremity, the left upper extremity, or the left lower extremity, due to his service.  

4.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, due to his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the Board's December 2012 decision, which denied a claim for service connection for a cold weather injury affecting the bilateral lower extremities; the claim for service connection for a neurological disability of the bilateral lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

2.  The Veteran is not shown to have a neurological disability of the right upper extremity, the left upper extremity, or the left lower extremity, that had its onset in service, or that is etiologically related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for a neurological disability of the bilateral lower extremities.  

In December 2008, the RO denied claims for service connection for "sciatica, right lower extremity," "sciatica, left lower extremity," and "cold injury residuals."  The Veteran appealed, and in December 2012, the Board denied the claims, which it characterized as a claim for service connection for "a cold weather injury affecting the bilateral lower extremities."  

In May 2013, the Veteran applied to reopen the claim.  In April 2014, the RO denied the claims.  The Veteran has appealed.  

The Board notes that to the extent that the RO appears to have adjudicated the claim involving the Veteran's left lower extremity on the merits, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, as the Board has reopened both of the claims for the lower extremities, no prejudice accrues to the Veteran, and the Board may proceed to adjudicate all claims on the merits.  See generally Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The standard is, overall, low.

At the time of the Board's December 2012 decision the evidence included the Veteran's service treatment records, which showed that in September 1967, the Veteran complained of left lower leg soreness, and that he had been on his feet a lot the previous day.  There was no relevant diagnosis.  The Veteran's separation examination report, dated in March 1968, showed that his lower extremities, and feet, were clinically evaluated as normal.

The Veteran's personnel records showed that he served in Germany from January 1967 to August 1968, during which time his primary duties involved driving a truck.  His discharge (DD Form 214) indicates that his military occupation specialty also involved driving a truck.  

The post-service medical evidence, included reports, dated in 1998 and 1999, which noted a history of a back injury in 1997, with current disc problems, degenerative disease, and sciatica.  A VA examination report, dated in 2007, showed that the Veteran was noted to have right knee arthritis, which the examiner related to obesity.  Thereafter, there were notations of L5-S1 lumbar radiculopathy, and "rule out neuropathy vs. radiculopathy."

A statement from A.F., M.D., dated in March 2008, showed that he essentially asserted that the Veteran had upper and lower extremity symptoms related to a cold injury during service.

A statement from G.C., M.D., dated in September 2012, showed that he stated that the Veteran had peripheral neuropathy, and that it could be related to cold exposure during service.  

At the time of the Board's December 2012 decision, there was one inservice treatment for left leg symptoms in September 1967, with no relevant diagnosis. There was no evidence of subsequent treatment during the Veteran's remaining period of service, a period of about 11 months.  His lower extremities and feet were clinically evaluated as normal in his March 1968 separation examination report.  See also May 1968 report (indicating no change in his condition since his separation examination report).  The earliest post-service evidence of lower extremity symptoms was dated in 1998, which was about 30 years after separation from service, and which was following a 1997 back injury.  There were two competent opinions of record to show that lower leg symptoms may be related to his service, however, the Board found that the Veteran's assertions of a continuity of symptomatology were not credible, and that these medical opinions, which were based on the Veteran's assertions, lacked sufficient probative value to warrant a grant of the claim. 

The evidence received since the Board's December 2012 rating decision includes a report from W.C., D.C., dated in April 2014.  This report shows that Dr. W.C. noted that the Veteran complained of "joint issues" including knee, ankle, and foot symptoms, since exposure to cold weather during service in Germany.  He concluded, "[I]t appears that [the Veteran's] current condition is more likely than not a result of his service related duties.  Being exposed to such extreme cold temperatures is clinically proven to cause Reynaud's Phenomenon, cold sensitization, sensory fiber neuropathies in the hands and feet, as well as, sensory peripheral neuropathies of the legs and feet."

This evidence, which was not of record at the time of the Board's December 2012 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  At the time of the Board's December 2012 decision, it determined that a nexus had not been established between a current neurological disability of the lower extremities and the Veteran's service.  The submitted evidence remedies this defect, as it indicates that the Veteran may have a neurological disability of the lower extremities that was caused by service.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claims are therefore reopened.  The appeal is granted to this extent only.

II.  Service Connection

The Veteran asserts that he has a neurological disability of his bilateral upper extremities, and left lower extremity, due to exposure to cold weather during his service, and that he has PTSD due to a sexual assault during service, and from hauling ammunition and explosives.  

With regard to the claim for service connection for a neurological disability of the left lower extremity, as this claim has been reopened, the Board will now analyze the claim on a direct and presumptive basis.  In this regard, no prejudice accrues to the appellant with such an analysis, as the RO has indicated that it reopened this claim and adjudicated it on the merits.  See April 2014 RO rating decision; Statement of the Case (SOC), dated in August 2014.  The Veteran has also been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done.  The record also indicates that the Veteran has actual knowledge of the evidence necessary to substantiate the claim on the merits, based upon his arguments those presented by his representative.  See e.g., Veteran's statement (VA Form 21-4138), received in July 2013; Veteran's appeal (VA Form 9), received in April 2014; Veteran's representative's informal hearing presentation, dated in November 2015.  Given the foregoing, no prejudice accrues to him.  Bernard v. Brown, 4 Vet. App. 384 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  An organic disease of the nervous system, and Raynaud's disease, are two of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).

A.  Neurological Disability of the Upper Extremities and Left Lower Extremity

The Veteran's service treatment records show that in September 1967, the Veteran complained of left lower leg soreness, and that he had been on his feet a lot the previous day.  There was no relevant diagnosis.  The Veteran's separation examination report, dated in March 1968, showed that his upper and lower extremities, and feet, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of cramps in his legs, neuritis, or foot trouble.  See also May 1968 report (noting that there had been no change in the Veteran's condition since his separation examination).  

The post-service medical evidence consists of VA and non-VA reports, and reports from the Social Security Administration (SSA).

VA progress notes show that in February 1999, the Veteran sought treatment for a 17-month history of back pain, with current evidence of disc degeneration and a disc bulge.  Several reports dated that same year show that he reported that he had sustained a back injury in 1997, that he had been on Workmen's Compensation, and/or that he had not worked since September 1997.  There were also complaints of left leg pain, and notations of left sciatica.

A VA spine examination report, dated in October 2000, notes complaints of a three-year history of back pain.  The diagnosis was degenerative disease of the lumbosacral spine with significant functional impairment.  The report also notes sciatica.  

A decision of the SSA, dated in 2002, shows that the Veteran was determined eligible for SSDI (Social Security Disability Insurance ) as of August 2000.  With regard to his employment history, in an associated hearing, the Veteran testified that he had about 20 years of experience as a machinist.  Associated documentation shows that the Veteran reported that he had worked as a metal finisher between 1982 and 1991, as a baker between 1992 and 1993, and as a machine operator since 1993.  See Vocational Report (SSA-3369-F6) (5-97).  

VA progress notes show that in 2001, the Veteran was found to have a right heel spur.  In August 2002, he was found to have minimal degenerative joint disease of the left knee.  

In June 2003, the Veteran was noted to weigh almost 300 pounds.  

Beginning in 2004, the Veteran complained of arm numbness "at times."  He was noted to be overweight.  A January 2005 report notes complaints of a one-month history of left arm numbness and tingling, and a two-week history of right arm and hand symptoms.  An April 2006 report notes complaints of a one-to-two year history of wrist pain and numb fingers, with a finding of bilateral carpal tunnel syndrome (CTS).  This evidence notes a history of left carpal tunnel release surgery in July 2006.  A November 2009 report contains a diagnosis of "neuropathy vs. radiculopathy."  

All of these records provide some evidence against these claims, indicating problems that began decades after service. 

Thereafter, VA reports note severe wrist arthritis, lumbar radiculopathy, lumbar pain with radicular symptoms, myofascial pain, and "pain in joint involving upper arm."  Reports, dated in January 2013, note "lumbar radiculopathy vs. neuropathy venous stasis dermatitis," that the Veteran was pre-diabetic, and that he had been given gabapentin for neuropathy in his feet "which could be related to his back."  A July 2014 report notes that a 2009 EMG did not show evidence of peripheral neuropathy, but that it showed L5-S1 lumbar radiculopathy.  

A VA joints examination report, dated in November 2007, shows that the Veteran reported a history of right knee pain secondary to stepping on a rock while getting out of a truck during service in 1967.  The diagnosis was mild medial compartment arthritis of the right knee.  The examiner concluded that the Veteran's right knee arthritis was not related to his service, noting that he was obese.

A VA joints examination report, dated in November 2008, shows that the Veteran complained of a long history of knee pain.  He was noted to have a history of employment as a baker, machinist, and metal worker, with retirement in 1997 due to a back condition, following a back injury that same year.  He complained of symptoms that included an intermittent pins-and-needles sensation in his legs since 1997.  The findings included bilateral degenerative joint disease of the knees.  The examiner concluded that the Veteran's back condition is not related to his service.  The examiner explained that his low back condition is due to his extreme obesity "with probable contribution from his civilian occupations."  The examiner further concluded that the Veteran's sciatica is not related to his service, or to his service-connected right ankle disability, explaining that it is related to his low back condition.  Finally, the examiner concluded that his bilateral knee degenerative joint disease is not related to his service, or his service-connected right ankle disability, and that his degenerative joint disease affects both knees and is primarily due to his obesity, with possible contributions from his civilian occupations.  For both the back and the knees, the examiner noted that the Veteran's service-connected right ankle disability lacks sufficient severity and chronicity to cause secondary joint problems.

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in February 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran asserted that during service in Germany, he had been exposed to cold weather twice a year for 30 days duration, and during alerts inbetween those times.  He asserted that he had been treated in an infirmary, and advised to wrap his feet, which had helped.  Following service, he reported treatment for foot symptoms in the 1970s, with removal of the toenails of his right foot, and one toenail from his left foot.  He indicated that the treating physician was deceased, and that these treatment records were no longer available.  He reported a history of left knee surgery in 2000.  The report notes that there was no reported injury to either knee during service, and that the Veteran reported a history of knee symptoms "for many years."  The diagnosis was degenerative joint disease.  

A VA cold injury residuals disability benefits questionnaire (DBQ), dated in February 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history essentially identical to that noted in the February 2012 knee and lower leg DBQ (which was completed by the same VA examiner), to include a cold sensation from his ankles to his toes.  X-rays were noted to show osteoarthritis/degenerative joint disease of the bilateral feet.  The report notes a history of a diagnosis of a cold exposure injury in a March 2008 private report.  The VA examiner concluded that the Veteran's sciatica and radiculopathy are less likely as not (less than a 50/50 probability) caused by or a result of service.  The examiner explained the following: there is no history of an injury to the left ankle or either knee during service.  There are numerous records noting a history of obesity.  The Veteran's service treatment records are silent as to complaints, treatment, or diagnosis involving a cold injury residuals or exposure to cold temperatures.  The Veteran has submitted a record of temperatures during his service in Germany which indicated that the mean temperature was below freezing, however, there is no clear evidence or documentation of lower extremity neurological symptoms related to his legs or feet until after his work-related back injury in 1997.  The diagnoses of record, as they pertain to his pain and numbness in his feet and legs, include DDD (degenerative disc disease) lumbar spine, facet arthropathy, and bulging lumbar disc at L4-L5.  

The Veteran reports numerous subjective symptoms that he feels are related to cold exposure that could indicate the presence of neuropathy, radiculopathy, or sciatica.  However, after a careful review of the records, which denote a back injury in 1997, and the evidence presented by a December 2009 EMG procedure that provided conclusive evidence of old, chronic L5-S1 radiculopathy, and no evidence of peripheral neuropathy, the examiner concluded that the Veteran's lower extremity symptoms are less likely as not (less than 50/50 probability) caused by or a result of cold exposure during service.  She explained that the consequence of nerve root damage is known as a radiculopathy.  The most common symptom of lumbar radiculopathy is sciatica.  Symptoms of sciatica and radiculopathy include pain, numbness, and paresthesias.  These findings are consistent with the Veteran's reported work-related back injury in 1997.  Although the Veteran does show current evidence of a disability, there is no evidence which shows that the cold injury residuals and/or exposure to cold temperature was incurred in or caused by military service.  

As an initial matter, the Veteran is not shown to have complained of, to have been treated for, or to have diagnosed with, a condition involving exposure to cold during service.  His service treatment records have previously been discussed.  Although he has asserted that he has had an ongoing continuity of both upper and lower extremity neurological symptoms since his service, the medical evidence shows that following separation from service, he reported a history of both upper and lower extremity symptoms of much shorter duration (discussed supra).  He is not shown to have complained of any relevant symptoms prior to a 1997 back injury at his place of employment.  In its December 2012 decision, the Board determined that the Veteran is not an accurate historian.  Given the foregoing, the Veteran is not be considered to be an accurate historian.  See King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions); Browder v. Brown, 5 Vet. App. 268, 270 (1993) "[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review"); see also Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997); In re Smith, 10 Vet. App. 311, 314 (1997).

In any event, it is important for the Veteran to understand that many of his own prior statements provide factual evidence of high probative value against his current recollection of events. 

The Board finds that the claims must be denied.  The Veteran is not shown to have complained of exposure to cold weather during service, nor is he shown to have been treated for, or diagnosed with, any relevant symptoms shown to be related to exposure to cold.  His March 1968 separation examination report does not note any relevant complaints, findings, or diagnoses.  See also May 1968 report (noting that there has not been a change in his condition since his separation examination report).  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b). 

With regard to the left lower extremity, the earliest post-service medical evidence of treatment for neurological symptoms is dated in 1997.  This is about 29 years after separation from service, and the medical evidence clearly shows that these complaints followed an on-the-job back injury that same year.  Although the Veteran is shown to have sciatica and radiculopathy, these have been related to his long history of employment in certain vocations (which includes work as a metal finisher, a baker, and as a machine operator), his obesity, and his 1997 back injury.  See VA opinions, dated in November 2008, and February 2012.  Both the 2008 and 2012 VA opinions weigh against the claims.  In particular, the February 2012 opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the upper extremities, the earliest post-service medical evidence of neurological symptoms is dated in 2004.  The Veteran is shown to have a long history of employment in vocations requiring use of his hands, i.e., as a metal finisher, a baker, and as a machine operator, and this is about 36 years after separation from service.  This lengthy period of time is a factor that weighs against the claims.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent and probative opinion of record in support of the claims.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

For the upper extremities and left lower extremity, there is no evidence to show that a disease of the nervous system, or Raynaud's disease, was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the opinions of Dr. A.F, dated in March 2008, Dr. G.C., dated in September 2012, and Dr. W.C., dated in April 2014.  However, Dr. G.C.'s opinion is afforded no probative value, as it is speculative in its terms.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, none of these opinions are shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  All of these opinions appear to have been based on the Veteran's assertions of an ongoing symptomatology since service, however, the Veteran has been found not to be an accurate historian.  The opinions are therefore based on an inaccurate history and are afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Finally, none of them cite to any inservice findings or include a sufficient explanation for their conclusion.  This evidence is therefore insufficiently probative to warrant a grant of any of the claims.  Prejean; Neives-Rodriguez; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claims.  Accordingly, the claims must be denied.

B.  Acquired Psychiatric Disorder, to Include PTSD

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, due to his service.  With regard to the claim for PTSD, the Veteran argues that he has PTSD due to a sexual advance from a senior enlisted man, as well as from duties driving a truck full of ammunition and explosives. 

In April 2010, the Veteran filed his claim.  In May 2012, the RO denied the claim.  The Veteran has appealed.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) .  VBA's Adjudication Procedure Manual also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV,ii,1.D.17.n.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5) allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Id.  However, that the Board may still weigh any such medical opinion evidence in context with other record evidence, and that the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Id. at n.1; see also 67 Fed. Reg. at 10,330-31 (Mar. 7, 2002).

The Veteran's service personnel records show that he was promoted on three occasions, in December 1966, and in February and July of 1967; there is no record of demotions, and no evidence to show that he was the subject of disciplinary measures, or that he had time lost.  

The Veteran's service treatment records do not show any relevant treatment or complaints.  The Veteran's separation examination report, dated in March 1968, shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of depression or excessive worry, nervous trouble of any sort, or frequent or terrifying nightmares.  

As for the post-service medical evidence, it includes VA progress notes, which show treatment for complaints of psychiatric symptoms beginning in 2010, at which time the Veteran asserted that during service a sergeant had tried to fondle him on two occasions.  A report, dated in September 2010, shows that the Veteran reported that, "a guy in the Army tried to get at my privates two nights in a row.  I pushed him off...I didn't say anything about it...I'm a straight guy."  It was noted that the Veteran denied that he was raped or forced to commit any sexual act with that person.  This evidence contains "problem lists" and other assessments noting conditions that include PTSD, a mood disorder and/or an anxiety disorder secondary to GMC (general medical condition), a depressive disorder NOS (not otherwise specified), anxiety, an adjustment disorder with mixed emotions, and a history of alcohol abuse, in complete remission.  

A VA DBQ, dated in January 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of court-ordered hospitalization following three suicide attempts in the 1970s and 1980s, with subsequent outpatient treatment.  He also reported a history of having been arrested for fighting about 12 times, and an arrest for DUI (driving under the influence of alcohol) in 1977.  He stated that he quit drinking in 1998, following a 30-year history of heavy drinking.  The Veteran reported that during service, he had to transport blasting caps and ammunition, and that a fellow soldier had inappropriately touched him on two occasions.  The examiner stated the following: the Veteran's psychological testing resulted in an invalid profile due to the over-endorsement and over-intensification of psychological symptoms.  The Veteran first sought treatment for psychiatric symptoms in 2010 following a variety of recent stressors, he apparently had some hospitalizations and treatment over 20 years ago that were related to alcohol dependence.  His arrests for fighting during that same period appear to have been a function of his excessive drinking, as he has not had any subsequent legal issues or mental health treatment after he maintained his sobriety, until 2010.  The Veteran does not endorse any PTSD symptoms with the exception of occasionally thinking about his duties transporting munitions during service; he is generally more occupied with the inappropriate sexual behavior by his cohort while stationed in Germany.  

Clinical notes generally reflect the Veteran's anxiety and depression are related to current stresses, including health and family issues; concerns about his transporting munitions are noticeably absent, and the experience does not appear to have been traumatic or to have produced any long-term impacting psychological symptoms.  He does not meet the criteria for PTSD.  The Axis I diagnoses were unspecified depressive disorder, and unspecified anxiety disorder.  

In October 2010, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify either claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  The Veteran's own statements would support this finding, clearly indicating no evidence exists that would support his claim during service regarding a stressor.

The Board first notes that there is no evidence that the Veteran had combat service, nor does he allege such.  Rather, he claims that his in-service stressor was being sexually assaulted in service, and driving a truck full of ammunition and explosives, not being in combat.  Thus, the Board concludes that 38 U.S.C.A. § 1154(b) is not for application.  The Board further notes that, as previously stated, it has determined that the Veteran is not an accurate historian.

To the extent that the claim includes a claim for PTSD, the Board finds that this condition is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The January 2014 VA examiner specifically concluded that the Veteran does not have PTSD, and listed the criteria that were not shown to have been met.  This opinion is considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinion is accompanied by a sufficient explanation and findings.  Prejean; Neives- Rodriguez.  To the extent that the VA progress notes contain a number of notations of PTSD, none of these reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  Prejean.  Furthermore, these reports all warrant less probative weight than the January 2014 VA DBQ (in which the examiner determined that the Veteran does not have PTSD) as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  Therefore, this evidence lacks sufficient probative value to warrant the conclusion that the Veteran has PTSD.  While there are, at best, some indications of PTSD, the best evidence provides evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD due to his service, and that the claim must be denied.  Gilpin.

To the extent that he has presented a claim for an acquired psychiatric disorder other than PTSD, the Veteran is not shown to have received any relevant treatment during service.  His separation examination report shows that his psychiatric system was clinically evaluated as normal upon separation from service, and that he denied any relevant symptoms at that time.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  By history, the Veteran received a great deal of treatment for alcohol abuse following service, however, the earliest medical evidence to show the existence of an acquired psychiatric disorder is dated in 2010, which is about 41 years following separation from service.  

In this regard, to the extent that the January 2014 VA DBQ appears to indicate that the examiner concluded that the Veteran's anxiety and depression "were incurred in or caused by" his service, anxiety and depression are not disorders listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, as a matter of law, the only possible basis for a grant of the claim would be upon a finding that the Veteran's anxiety and/or depression had its onset during service.  Id.  However, there is no objective evidence, to include anything in the Veteran's service treatment records, to show the existent of psychiatric symptoms during service, or for many years after service.  In addition, the examiner did not provide any sort of explanation for the basis of the opinion.  Neives- Rodriguez.  Finally, to the extent that the examiner may have based his opinion on the Veteran's assertion of ongoing psychiatric symptomatology during and since his service, the Veteran has been found not to be an accurate historian, and given the lack of objective evidence of inservice symptomatology, this would warrant no probative value as it would have been based on an inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Therefore, this evidence does not warrant a grant of the claim.  Finally, there is no evidence to show that a psychosis was manifest to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The service medical evidence, post-service, examinations, and many of the Veteran's own prior statements, overall, provide highly probative evidence against his claims.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

C.  Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In this regard, the Veteran is claiming service connection for residuals of a cold injury, and an acquired psychiatric disorder, and these are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that neurological disabilities of the upper extremities and left lower extremity, and an acquired psychiatric disorder, are related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  Etiological opinions have been obtained that weigh against the claims for the left lower extremity, and the Veteran has been found not to have PTSD.  The Veteran has been found not to be an accurate historian, and in any event, while he is competent to identify physical pain and psychiatric symptoms, he is not competent to diagnose these symptoms or link them to a specific cause.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April, July, August, and November of 2010 (acquired psychiatric disorder), and in July 2013 (neurological disorder of the upper and lower extremities), of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as February 2014 (acquired psychiatric disorder), and August 2014 (neurological disorder of the upper extremities and left lower extremity).  See statement of the case, dated in August 2014; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has reported that records of foot treatment from the 1970s are no longer available.  The Veteran has been afforded examinations, and an etiological opinion has been obtained with regard to the left lower extremity, and an acquired psychiatric disorder.  With regard to the claim for the upper extremities, no inservice treatment is shown, and the Veteran has been found not to be an accurate historian.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).  It is again important for the Veteran's to understand that his own prior statements, overall, provide evidence against his claims, overall.  

In addition, the earliest post-service medical evidence of any the claimed conditions is dated decades after service, and there is no competent and probative evidence to show that a neurological disability of an upper extremity is related to service.  The February 2012 VA knee and lower leg DBQ shows that the examiner noted that during the examination, the Veteran did not report, or voice any concerns, of upper extremity symptoms which he felt were related to cold injury sequelae.  Therefore, an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

The claim for service connection for a cold weather injury affecting the bilateral lower extremities is reopened.  To this extent only, the appeal is granted. 

Service connection for a neurological disability of the right upper extremity, the left upper extremity, and the left lower extremity, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




REMAND

With regard to the claim for service connection for a neurological disability of the right lower extremity, generally, where the Board has reopened a claim after concluding that new and material evidence pertaining to the claim has been received, the RO should have the opportunity to readjudicate the claim on its underlying merits to avoid any possible prejudice to the Veteran in losing this initial level of review.  Hickson v. Shinseki, 23 Vet. App. 394 (2010) (generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).  

Therefore, on remand, the claim should be readjudicated on the merits.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for a neurological disability of the right lower extremity.  

If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


